Case 1:20-cv-05288-AT Document1 Filed 12/31/20 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA

 

ATLANTA DIVISION
CNA INSURANCE COMPANY, LIMITED __)
)
Plaintiff, )
) CIVIL ACTION NO:
Vv. )
)
KUEHNE & NAGEL, INC. )
)
Defendant. )

 

COMPLAINT

 

COMES NOW CNA INSURANCE COMPANY, LIMITED (“CNA” or
“PLAINTIFF”) and submits this Complaint, respectfully showing the Court as
follows:

PARTIES
1.

CNA Insurance Company, Limited is an English company that is registered
in England with its principal place of doing business at 20 Fenchurch Street, London,
EC3M 3 BY. At all times relevant hereto, CNA provided first party cargo insurance

on behalf of its assured, Milliken and Company and/or their Subsidiary and/or

Page 1 of 10
Case 1:20-cv-05288-AT Document1 Filed 12/31/20 Page 2 of 12

Associated and/or Affiliated Companies (“Milliken”). Having been subrogated to
the rights of its assured, CNA has standing to assert the claims related to this
proceeding and is a proper party Plaintiff.

2.

Defendant Kuehne & Nagel, Inc. is a New York corporation with its principal
place of doing business at 10 Exchange Place, 19" Floor, Jersey City, New Jersey
07302. Kuehne & Nagel, Inc. may be served with service of process in this action
by serving its registered agent for service of process, CT Corp. System, 289 South
Culver Street, Lawrenceville, Georgia 30046-4805.

3.

Milliken makes chemicals for use in indirect food contact applications. At all
times relevant hereto, on or about January 3, 2019, Milliken entered into a contract
with Defendant Kuehne & Nagel to transport twenty (20) pallets of Millad NX
8000K from its facility in South Carolina to ultimate destination in South Korea.

4.

In order to facilitate the shipment, Defendant Kuehne & Nagel issued two Air

Waybills of Lading dated January 3, 2019 bearing numbers ATL21440359 and

ATL214403361. Copies of those Bills of Lading are attached hereto as Exhibit “A”.

Page 2 of 10
Case 1:20-cv-05288-AT Document1 Filed 12/31/20 Page 3 of 12

5.

Milliken tendered its goods to Defendant Kuehne & Nagel in good order and
condition on or about January 3, 2019.

6.

The palletized goods were picked up by Defendant Kuehne & Nagel and
trucked to the Atlanta Airport for ultimate flight to South Korea. While the goods
were awaiting shipment at the Atlanta airport, they were subjected to significant rain
on January 3 and 4, 2019. The goods that were exposed to this raining event received
significant damage and ultimately required the goods to be declared a constructive
total loss by Milliken.

7.

In order to compensate its assured for the loss, Plaintiff CNA Insurance
Company, Limited paid Milliken and Company and/or their Subsidiary and/or
Associated and/or Affiliated Companies a total of $232,577.62. This figure
represents the invoice value of the goods that were destroyed as a consequence of
Defendant Kuehne & Nagel’s failure to transport them safely to the ultimate

destination as agreed to.

Page 3 of 10
Case 1:20-cv-05288-AT Document1 Filed 12/31/20 Page 4 of 12

8.

Having paid its assured, Plaintiff CNA Insurance Company, Limited is
subrogated to the rights of Milliken and Company and/or their Subsidiary and/or
Associated and/or Affiliated Companies.

9.

The pallets were flown from Atlanta through Cincinnati and Narita airport for

ultimate destination at the consignee’s designated warehouse in South Korea.
10.

Immediately upon arrival, Plaintiff's assured discovered significant water

damage that had occurred while the goods were in transport.
11.

Plaintiff and its assured put Defendant Kuehne & Nagel on notice of the claim
in compliance with their obligations under the Convention for the Unification of
Certain Rules for International Carriage By Air (“Montreal Convention’).

12.
Plaintiff appointed a surveyor who confirmed that the damage to Plaintiff's

goods was extensive, rendering them a constructive total loss.

Page 4 of 10
Case 1:20-cv-05288-AT Document1 Filed 12/31/20 Page 5 of 12

13.

The total amount of the invoice value of Plaintiff's goods that were destroyed

due to the exposure to rain in the Atlanta airport was $232,577.62.
JURISDICTION AND VENUE
14.

Plaintiff CNA Insurance Company, Limited submits to the jurisdiction and
venue of this Court.

15.

Defendant Kuehne & Nagel, Inc. is subject to the jurisdiction and venue of
this Court. Kuehne & Nagel, Inc. has an office located within this judicial district.
Kuehne & Nagel, Inc. transacts business within this judicial district, maintains a
registered agent for service of process in this judicial district, and is subject to the

jurisdiction and venue of this court.

16.
This case arises under the Montreal Convention. The Montreal Convention is
an International Agreement entered into by the United States. Subject matter

jurisdiction is appropriate under 28 U.S.C. § 1331.

Page 5 of 10
Case 1:20-cv-05288-AT Document1 Filed 12/31/20 Page 6 of 12

17,

Additionally, the parties to this litigation are completely diverse and the
amount in controversy exceeds $75,000.00, exclusive of interest and costs.
Accordingly, subject matter jurisdiction is further appropriate under 28 U.S.C. §
1332.

18.

Venue is proper in this court under 28 U.S.C. § 1391 because a substantial
part of the events or omissions giving rise to the claim occurred within this judicial
district. Venue and jurisdiction are further proper inasmuch as this defendant
maintains an office and registered agent located within this judicial district.

COUNT I: Strict Liability for Damage during Carriage by Air Under
Montreal Convention Against Defendant

19.
Plaintiff reincorporates and realleges all preceding paragraphs as if restated

verbatim herein.

20.
Defendant Kuehne & Nagel entered into a contract to provide air carriage of

Plaintiff's goods from South Carolina to South Korea.

Page 6 of 10
Case 1:20-cv-05288-AT Document1 Filed 12/31/20 Page 7 of 12

21.
The cargo was in good order and condition when it left Plaintiff's facility in
South Carolina, but Defendant allowed the cargo to suffer rain and water intrusion

during transit.

22.
Defendant is strictly liable for the damage to Plaintiff's cargo being
transported pursuant to the contract of carriage under the Montreal Convention.
COUNT II: Breach of Contract
23.
Plaintiff reincorporates and realleges all preceding paragraphs as if stated

verbatim herein.
24,

Plaintiff's assured Milliken and Company and/or their Subsidiary and/or
Associated and/or Affiliated Companies and Defendant entered into a contract
whereby Defendant agreed to safely transport Plaintiff's goods from its facility in
South Carolina to the ultimate destination located in South Korea. Plaintiff

performed all conditions precedent necessary in connection with the contract of

carriage.

Page 7 of 10
Case 1:20-cv-05288-AT Document1 Filed 12/31/20 Page 8 of 12

25.
Defendant breached this contract of carriage when it failed to safely transport
Plaintiff's goods from a point of origin to the point of destination.
26.
As a direct and proximate result of Defendant’s breach, Plaintiff has suffered
damages in an amount not less than $232,577.62.
27.
Accordingly, Defendant is liable to Plaintiff for breach of its contract of
carriage in an amount not less than $232,577.62.
COUNT If: Bailment
28.
Plaintiff reincorporates and realleges all preceding paragraphs as if restated

verbatim herein.

29.
Plaintiff tendered its goods to Defendant for a contract of carriage whereby

Defendant agreed to safely transport Plaintiff's goods from South Carolina to South

Korea.

Page 8 of 10
Case 1:20-cv-05288-AT Document1 Filed 12/31/20 Page 9 of 12

30.
Defendant was under a duty to safely guard and look out for Plaintiff's goods
during the transit of carriage.
31.
Defendant had a duty as a Bailee to safely monitor and transport Plaintiffs
goods.
32.

Defendant breached its duty of bailment when it allowed rainwater to
accumulate and intrude upon Plaintiff's goods, thereby causing significant damage.
33.

As a direct and proximate result of the breach of this bailment duty, Plaintiff
suffered damages in an amount not less than $232,577.62.

WHEREFORE, Plaintiff prays for the following relief:

a) Compensatory damages for the damage to the Cargo, freight invoices, and
additional fees;

b) All other relief that the Court deems just and proper.

RESPECTFULLY SUBMITTED, this 315? day of December, 2020.

Page 9 of 10
Case 1:20-cv-05288-AT Document1 Filed 12/31/20 Page 10 of 12

BOUHAN FALLIGANT LLP

/s/ Todd M. Baiad

TODD M. BAIAD

Georgia Bar No. 031605

Attorney for Plaintiff

CNA Insurance Company, Limited

Physical Address:

One West Park

Savannah, Georgia 31401
Mailing Address:

Post Office Box 2139
Savannah, Georgia 31402

T: 912 232 7000

F: 912 233 0811

Email: tmbaiad@bouhan.com

Page 10 of 10
Case 1:20-cv-05288-AT Document1 Filed 12/31/20 Page 11 of 12

403 [art |ro34 4852

ATL21440359

 

Shippers Name and Address

Shipper’s Account Number
MILLIKEN & COMPANY

12445 HIGHWAY 56 NORTH

Not Negotiable
KUEHNE + NAGEL, INC.

Air Waybilljioo 1. commerce orive
Issued by EAST POINT, GA 30344

 

Copies 1, 2 end 3 of this Air Waybil are originals and have the seme validity

 

CLINTON SC 29325 UNITED STATES
Consignee's Name and Address

Consignee’s Account Number
BDP LOGISTICS KOREA |
L3TH FLOOR,ILJIIN BUILDING

45 ,MAPO-DAERO,MAPO-GU
SEOUL, 01467 , KOREA

Kas agreed that the goods descnbed hergin acy accapied in bg good order and condition
{except a3 noted) for ara ee TO CONDITIONS OF THE CONTRACT ON THE
REVERSE HEROF* ALL OS MAY BE CARRIED BY ANY OTHER MEANS INCLUDING ROAD
OR ANY OTHER CARRIER UNLESS SPECIFIC CONTRARY INSTRUCTIONS ARE GIVEN
HEREON BY THE SHIPPER, AND SHIPPER AGREES THAT THE SHIPMENT MAY BE CARRIED
VIA INTERMEDIATE STOPPING § WHICH THE CARRIER DEEMS APPROPRIATE, THE
SriIPPER'S ATTENTION 5S DRAWN TO THE NOTICE CONCERNING CARRIER’S LIMITATION OF
LIABILITY Shipper tnay increase such imitation of liability by declaring # higher vatue for carriage
and paying = supplemental charge if required.

 

issuing Cartier’s Agent Name and City
KUEHNE + NAGEL, INC.

4100 N. COMMERCE DRIVE
EAST POINT, GA 30344

 

Agent's IATA Code Account No.

33-7-2723/0773

 

Accounting Information KN Ext end

AES: X20190103507673

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Airpon of Deperlure (Addr of First Carrier} and Requesied Routing Reference Number \ Optional Shipping Information /
ATLANTA SHPRS REF 34502165484
Te By Srst Carrier | Routing and destination 7 [to by to by urrency,cMOS WUVAL | OTHER | Declared Value for Camage Osciared Value for Customs
CVG] PO ICN IPO usp | NVD NcV
Airport of Destination Requested Flight/Date Amount of Insurance INSURANCE - If carrier offers insurance, and such insurance is
INCHEON INTERNATIONA ossit/03 | Fo2i3/06 XXX te epee ap pein edkek rrptich aa otha

 

 

 

Handling information

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THEDE COMMODITIES TECHNOLOGY OR SOF TWAKE HERE EXPORTED FROM THE UNITED DIVE RBION CONTRARY TO. Cl
UNSCREENED STATES IN ACCORDANCE WATH THE EXPORT ADMIMIsTRATION RecULATIONS, KOREA UB. LAWS PROWINTEO.
UUTRATE ORSTINATION
No of Rete Class Nature and Quantity of Good:
leo Gro kg Chargeabl Rat reget ty .
Pieces “ ight e Tonnes Wepht . ae. / Charge Total (incl Dimensions of Volume}
10] 5420.0 KIN $429.0 80 4336 ,00 MILLAD NX8000K
REF# 8883868276
SLAC 10
oiM: ~~ I2ZIxO4x157 10 MTQ 19.187 ,
i 5420.0 4336.00
Ly Prepaid {\ Weight Charge A Collect jf Other Charges
4336.00 | SUA 1$.00 suc 350.00
\ Valuation Charge jf

 

Tax

6321-2500-901.,011

 

Total Oiher Changes Dus Agent
15.00

 

\ Total Other Charges Oue Carrier ;

 

Shipper certifies thal the particulars on the face hereof are correct and that insofar as any pact of the consignment
contains dangerous goods, such part is properly deséribed by name and is in proper condition for carriage by air
according to the applicable Dangerous Goods Regutations.

Inc.

350.66 KUEHNE + NAGEL,
Brian williams
“_ Signature of Shipper or his Agent

 

Total Collect

/

\ Total Prepaid
4701.60

J | \

 

 

 

 

 

 

Currency Conversion Rates CC Charges in Dest. Currancy O3/3an/2019 ATLANTA KUEHNE + NAGEL, INC.
Exeauted on (date) . at (plece) Signature of Issuing Carrier or his Agent
For Carriers Use only \ Charges at Destination fe \ Tolal Collect Charges i
al destination ATL21446359

 

 

 

Notice to the consignor If the cariage involves én ultimate destination or stop in 8 country other than the country of departure, the Warsaw Convention may be applicable which governs, end in mos!
cases, limits the liability of carriers in respect of loss of or Gamage to cargo. Goods herein accepted for cartiage are subject to our General Conditions of Conyact, A copy may be retrieved from
either the following web site: https: /iwew.kt-portal .com/airfreighVairireightsecurity, general_conditions/. or your nearest Kuehne + Nagel location.

© ELATLEF 000034622620 19-01-03-00 47.97 194000CFUSHAWB.O00 10 4.00024

COPY

EXHIBIT

é

 

 

 
Case 1:20-cv-05288-AT Document1 Filed 12/31/20 Page 12 of 12

|
403 [ATL [7231 4852

ATL21440361

 

 

Shippers Name and Addraes
MELLIKEN & COMPANY

12445 HIGHWAY 56 NORTH
CLINTON SC 29325 UNITED STATES

pers AccoUNL Number

Not Negotiatle

KUEHNE + NAGEL, INC,

" — Air Waybillzioo wv. commerce orive

Issued by EAST POINT, GA 30344

 

Cages 1. 2 and 3 of this Aw Waybil are originals and hava the same validly

 

Consignee’s Name and Addrass i
BOP LOGISTICS KOREA

13TH FLOOR,ILIIN BUILOING
45 ,MAPO-DAERO ,MAPO-GU
SEOUL ,O1467,KOREA

Consiqnee’s Account Number

         
  

iw
S UATATION
vishar for emerge

 

oP
HIS CRAWL T
fl Apel May end teas suet he!
and paying a auppietrental charge rool

   

#1 of leabaty by duchies 2 Bi

   

 

Isguing Cartiors Agant Name and Cily
KUEHNE + NAGEL, INC.

4100 N. COMMERCE ORIVE
EAST POINT, GA 30344

Accourning fnainaton (CN Cxt end

AES: X20190103507865

 

Agent's |ATA Code Accourt No,

33-7-2723/0773

 

 

Aiport of Mepartice (Addr. o| First Garren) and Requested Rauung

Reference Number \ Ortional Shipping Information /

Tron

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

ATLANTA SHPRS REF (4502165483
To By fst Cane \ Reubng and destination f lio by to by Currency eae ae a Gee Declared Value for Camage fiodlared Valve tor Customs |
CVG} PO LCN |PO uso P A NVD NV
Aiport af Destinabon \ Requested FiighyDaie Amount of insurance = [INSURANCE « If carrier offers insurance, ard such insutarice 6
ENCHEON INTERNATIONA | posssT/03 | PO21S/06 | XXX _[Twintvasmigucomooemarecsmmacinrsne

 

 

Handling inormation

UNSCREENED

 

 

=
fs GOHTHARY 1S. Sci
PacIERTS A

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AP

 

 

 

 

 

 

 

 

 

 

 
   

  

 

 

 

 

 

 

 

 

 

 

 

 

No of Rate Class z Hature and Quanlity of Good
KS 3 argent . ature uantily of Gaods
Pease a eeanea ci Wash a Total bnel Dimenstans of Volutie}
a Hern 199, .
LO] $420.0 K!t 5420.0 d236 00 MTLLAD NXBOO0K
i REFH 8883868268
SLAC 10
orm: L2ixhOrxl57 10 MTQ 19.187
101 5420.0 i 4336.00
4 Prepact A Welah! Charge i\ Collect jf | Other Chatqes
i * t
4336.00 SUA 15.00 suc 360.00
\ Valushon Charge {
\ ene
Tax i :
6321-2500-901 012
4 Total Other Charges Due Agent 7 Shipper cerutes tnat the paruculars on the lace hwreal are correct and {hal insefor as any part of ine AQOPRGAL
iss00 | ce ng dangerous qneds, such partis propery described by name and i$ in praper conarian fer carrags by ar
15.00 eccording to ihe appleable Dangorous Geods Regulazons.
\ Talal Olver Charges Que Carnar i
350.00 KUEHNE + NAGEL, INC.
arian williams
Ener ate niry é
% Titel Prerhaas i 4 Talal Catlact 7
\ é Xd é
4701,00
5, Currency Convnisian Rales / \ CC Changes in Gest, Curroncy 03/jan/2019 ATLANTA KUFHNE + NAGEL, INC,
Bycded Ge date) at place) ~ eee
Tiaras at Gestitat f Total Guliect C }
Far Cari#e’s Leo only 4 Charges at Gestinanon / \ Total Guliect Charges _f
at dastaauen ATL214403G61

 

 

 

 
 
 
 

a country other than the cauniry of denature, the Warne ©

rainy be sop iealsle
Cantal A cupy may be relieved vom

 
 
 

   

    

epted lor carnage ars aubjacl lo aur Gararal Ceo:
cunons/, ur your Rearest Kuehne + Magal location

eluch governs, and.n may

 
